Exhibit 10.2

LUMINENT MORTGAGE CAPITAL, INC.



--------------------------------------------------------------------------------



SENIOR MANAGEMENT BONUS PLAN



--------------------------------------------------------------------------------



The following bonus plan shall become in effect for the senior management of
Luminent Mortgage Capital, Inc. (“Luminent”) effective for Luminent’s fiscal
year ending December 31, 2008 and for subsequent fiscal years. To the extent
Luminent becomes engaged as a service provider to a mortgage insurance company,
those results will be included in the CRM segment. Bonus calculations would be
made by the Luminent Finance Department who would not participate in the CRM and
asset management bonus pools.

The bonus amount for CRM would be 10% of Luminent’s net income derived from the
CRM business with net income being calculated as:



  •   CRM gross revenues



  •   less CRM direct expenses



  •   less an allocable portion of Luminent’s other expenses that is currently
estimated at 5%



  •   the resulting bonus pool would be allocated among CRM staff at the
discretion of senior management after receiving recommendations from the
Luminent Board.

The bonus amount for the asset management, or AM, business would be 20% of
Luminent’s net income derived from the AM business with net income being
calculated as:



  •   AM gross revenues



  •   less AM direct expenses



  •   less an allocable portion of Luminent’s other expenses that is currently
estimated at 5%



  •   the resulting bonus pool would be allocated among AM staff at the
discretion of senior management after receiving recommendations from the
Luminent Board.

The bonus pool for senior management (Messrs. Pashel and Papatheoharis) will be
20% of Luminent’s net profits, including the deduction of the bonus amounts for
CRM and AM referenced above. The Compensation Committee will allocate the bonus
amounts, if any, to senior management.

Finance Department personnel would be eligible for discretionary bonuses based
on the achievement of tangible goals to be annually specified by the
Compensation Committee that would not be profit-based.

